COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-18-00150-CV


EX PARTE R.S.



                                     ------------

      FROM COUNTY CRIMINAL COURT NO. 1 OF TARRANT COUNTY
                   TRIAL COURT NO. 1271293

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------


      In three separate letters, the clerk of this court notified Appellant that he

had failed to pay the required filing fee and that we would dismiss this appeal

unless the fee was paid by a specified deadline. See Tex. R. App. P. 42.3(c),

44.3. Appellant has not paid the filing fee or otherwise responded to our notices.

See Tex. R. App. P. 5, 12.1(b).     Because Appellant failed to comply with a

requirement of the rules of appellate procedure or with a notice from the clerk




      1
       See Tex. R. App. P. 47.4.
requiring action within a specified time, we dismiss the appeal. See Tex. R. App.

P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DELIVERED: July 12, 2018




                                    2